tcmemo_2011_22 united_states tax_court estate of adelina cheng van deceased michael van trustee commissioner of internal revenue respondent petitioner v docket no filed date benjamin sanchez for petitioner aaron stonecash and catherine chang for respondent memorandum findings_of_fact and opinion holmes judge adelina van lived in a house got title to the house and then tried to give the house away when she began to think about her own death she did not actually move out of the house before she died and the question before us is whether the value of the house should be included in her estate findings_of_fact in adelina cheng van emigrated to the united_states from china as a divorced 41-year-old mother of four she eventually settled in san mateo california with three of her children--norma robert and michael from to the vans lived in a house that they had scraped money together to buy in foster city but then van started courting a man named marcel periat who in date bought a house for her on capistrano way in san mateo very close to his own home periat incurred all the costs himself and kept title to the property in his own name van moved into the capistrano house and began living there expense free over the years van developed an interest in the real- estate business and became an informal agent and manager after van’s daughter norma grew up and married both she and her husband james hu relied on van’s advice in buying real_estate in the san francisco bay area in the hus asked van to see if periat would sell the capistrano house to them periat at first seemed interested in the proposal but van then demanded a commission if he sold the house to the hus periat began to worry that van was angling to bring a palimony claim and instead negotiated a mutual agreement and release with her the agreement required him to sell the capistrano house to van for dollar_figure with dollar_figure as a downpayment and a secured promissory note to him for the remaining dollar_figure van however was not using her own money the hus were the source of her funds both of the downpayment and of the payments on the note title passed to van on date but that title didn’t rest with her for long within hours of recording the deed with san mateo county van recorded a grant deed conveying title to the house to herself and two of her grandchildren--the hus’ daughters virginia and arleen as joint_tenants without telling her daughter and son-in-law van then had virginia and arleen reconvey sole title back to her in then in date van created the adelina cheng van revocable_trust and deeded the capistrano house to herself as trustee in date two years later she transferred title to the house from herself as trustee to her daughter norma and three granddaughters virginia arleen and christina hu all of these transfers were gratuitous van died on date her son michael van served as her estate’s personal representative and filed the estate_tax_return the return disclosed the existence of the capistrano house but did not list the house as an asset of the estate the commissioner sent the estate a notice_of_deficiency that included the final purchase_price of the capistrano house ended up being dollar_figure periat forgave two dollar_figure payments on the dollar_figure promissory note in date and date the capistrano house as a taxable asset of van’s estate the estate filed its petition to contest the inclusion we tried the case in san francisco though michael van was a new york resident when he brought the case the commissioner claims that van retained possession or enjoyment of the capistrano house until she died even after title to it began ducking and weaving throughout her extended family he argues that this means the value of the house should be part of her taxable_estate the estate argues that it is really the hus who owned the house they gave the money to van under what they claim was an agreement that they were to be the legal purchasers of the house even though van would take title to placate periat the estate argues that the hus’ past dealings with van in which she served as their agent for real-estate purchases support this characterization i burden_of_proof opinion we begin with the burden_of_proof a taxpayer normally bears that burden see rule a however sec_7491 shifts the burden to the commissioner when a taxpayer introduce sec_2 unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of adelina van’s death and rule references are to the tax_court rules_of_practice and procedure credible_evidence regarding the facts of the case reasonably cooperates with the irs and maintains required records although it is uncommon for the burden to shift to the commissioner the estate has convinced us that it is reasonable to do so in this case the estate clearly flagged the issue in its return it listed the capistrano house and its fair_market_value on schedule a--real estate and then deducted the value explicitly noting the estate’s belief that van had no ownership_interest in the house as the hus had provided the purchase money and title had passed to norma hu and her three daughters before van’s death the estate also went out of its way to cooperate with the irs--it allowed the irs to interview the hus in its counsel’s office provided the irs with all the relevant documents before a branerton_conference was held see 61_tc_691 and even translated van’s letters into english for the irs ii inclusion of the capistrano house in the estate section includes in a decedent’s gross_estate the value of all property that a decedent gives away but which she keeps in her possession or in which she continues to enjoy an interest until her death the paradigm is a sale with a retained_life_estate but the code states the rule more generally a california law the estate begins by correctly noting that we must look to california law to decide what interests van held at death state law creates legal interests and rights 309_us_78 if therefore california law gave van a legal or beneficial_interest in the capistrano house at some point during her life it might be included in her estate under the code the estate also argues that under california law van never had an interest in the capistrano house because the hus--and here sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property we refer to norma hu and her husband--themselves were the real owners and van had taken title only as their agent to back up this claim the estate pointed to other real-estate transactions where van served as the hus’ agent but we find that this deal was different van took legal_title to the capistrano house in her own name and actually lived there in all the other deals where van helped them the hus themselves took legal_title and rented the houses to unrelated tenants they also gave van a written power_of_attorney to act on their behalf in managing the properties although we find it was the hus who gave van the money she used for the down payment on that house and then gave her still more to make the payments on the note this in itself doesn’t prove van was merely their agent the hus’ reliance on california law actually undermines the estate’s position california evidence code sec_662 states that t he owner of the legal_title to property is presumed to be the owner of the full beneficial title this presumption may be rebutted only by clear_and_convincing proof this statute puts a heavy burden on the estate to prove that van did not own the house the hus did testify that they put the house in van’s name because they were worried that creditors of mr hu’s taiwanese business might someday take it the fact however that all the hus’ other california properties were titled in their own names reduces our willingness to believe this part of their testimony the hus have not convinced us that van was acting merely as their agent in acquiring the capistrano house she did not after all just hold title in her name--she lived there we therefore find that van did acquire a beneficial_interest in the house during her lifetime b resulting trust as a fallback position the estate urges us to find a resulting trust its argument is that because the hus supplied the purchase money the hus themselves had a beneficial_interest in the house because california law imposes a resulting trust for their benefit against the interest of the titleholder this concept of a resulting trust does exist in california law as a state court_of_appeals described the doctrine in lloyds bank cal v wells fargo bank cal rptr cal ct app a resulting trust arises by operation of law from a transfer of property under circumstances showing that the transferee was not intended to take the beneficial_interest it arises in favor of the payor of the purchase_price of the property where the purchase_price or a part thereof is paid_by one person and the title is taken in the name of another it is the natural presumption in such a case that it was their intention that the ostensible purchaser should acquire and hold the property for the one with whose means it was acquired id pincite quotation marks omitted the first problem here is that van not only intended to take the beneficial_interest in the capistrano home she actually did take a beneficial interest--after all she was living there until she died and even if the hus’ invocation of the doctrine would otherwise be persuasive their relationship to van would undermine it there are however exceptions to this resulting trust doctrine it is well settled that one exception to the rule is found in transactions between parent and child these transactions are presumed to be in the nature of gifts advancements or bounties in short the existence of the relationship of parent and child is a circumstance which prima facie establishes the presumption of an advancement and thereby rebuts the presumption of a resulting trust id we can’t presume an agency here because the parent-child relationship leads us to infer that the hus’ purchase money was a gift to van that resulted in her taking at least a beneficial_interest in the capistrano house and the uniqueness of van’s treatment of the capistrano house compared to the hus’ other properties and the implausibility of the hus’ claimed motivation for not putting themselves on the title lead us to find that neither they nor van intended merely that she take title to the house on their behalf see also altramano v swan p 2d cal transfer between parent and child is gift unless manifest intent otherwise because the estate has not sufficiently rebutted the presumption of a gift we hold that no resulting trust was created c possession or enjoyment we do think that van wanted to leave the house to her daughter’s family in some way but having found that van had a beneficial_interest in the house our next task is to see if her divestment of title to the house acted to remove the value from her estate even where a decedent has transferred property before death the value of such transfers can be included in the estate if she kept some sort of continuing interest in the property sec_20_2036-1 estate_tax regs the next question is therefore whether van retained sufficient possession or enjoyment of the capistrano house until her death so as to require that the house be included in her estate we have previously considered what possession or enjoyment is for example in 73_tc_82 a case involving a similar situation where the decedent transferred his personal_residence to his two daughters but continued living there we held that possession or enjoyment of gifted property is retained when there is an express or implied understanding to that effect among the parties at the time of transfer the burden is on the petitioner to disprove the existence of any implied agreement or understanding and that burden is particularly onerous when intrafamily arrangements are involved because the decedent in rapelje maintained exclusive occupancy of the residence until his death and did not pay rent even absent an express agreement we found that possession and enjoyment were present because all that had happened in the relationship between the parties after the transfer was a change in title there is no dispute that van lived in the capistrano house from until her death in during that time she never paid any rent either to periat or to the hus we have found on numerous occasions that the type of possession or enjoyment van had was sufficient to include the value of the residence in the decedent’s estate see eg estate of disbrow v commissioner tcmemo_2006_34 implied agreement for possession of residence where decedent made irregular rent payments for less than amount stated in lease agreement estate of trotter v commissioner tcmemo_2001_250 continued occupation of condominium after transfer of title to donee and no payment of rent caused inclusion of residence in estate the estate’s response is that possession of legal_title should be the controlling factor the hus’ daughters shared title with their mother when van passed away so they argue the estate quite possibly divided with van’s other children should not be forced to include the value of the house in calculating the tax due we must disagree as in 335_us_632 the passage of the mere technical legal_title to a trustee is not necessarily crucial in determining whether and when a gift becomes ‘complete’ for estate_tax purposes although van had dispossessed herself of legal_title to the capistrano property she continued to live there--a key indicator of the operative possession or enjoyment element to avoid the reach of sec_2036 a transfer must be made so that the decedent is left with no present legal_title in the property no possible reversionary_interest in that title and no right to possess or to enjoy the property then or thereafter id pincite the facts here compel us to find that the commissioner correctly included the capistrano house in van’s estate we express no opinion on how this might or should affect the ultimate disposition of the house or the remainder of the estate to van’s legatees conclusion we conclude that van had a beneficial_interest in the capistrano house and displayed a sufficient degree of possession or enjoyment under sec_2036 for it to be included in her taxable_estate therefore decision will be entered for respondent
